UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 91-3786
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,


                                 versus


MARLA DENIZA MALCON DE VEAL,

                                                   Defendant-Appellant.




           Appeal from the United States District Court
               For the Eastern District of Louisiana

                           (April 15, 1992)


Before POLITZ, Chief Judge, DAVIS and DeMOSS, Circuit Judges.



POLITZ, Chief Judge:

     Marla Denzia Malcon De Veal appeals her sentence after the

jury returned verdicts of guilty to charges of conspiracy to import

cocaine,   importation   of   cocaine,    and   aircraft   smuggling,   in

violation of 21 U.S.C. §§ 963, 960(a)(1), 952(a); 18 U.S.C. § 2;

and 19 U.S.C. § 1590(a).      The sole issue presented on appeal is

whether she had been convicted of a prior drug offense in Kansas
state court.     The trial court found that she had and imposed a

mandatory-minimum       sentence    of    20   years.    Finding    no   clearly

erroneous finding of fact and no error of law, we affirm.



                                   Background

     De Veal was arrested at the New Orleans International Airport

after a flight from Costa Rica when inspectors found packages

containing    cocaine    taped     to    her   body.    She   was   charged   and

convicted of conspiracy to import cocaine, its importation, and

smuggling cocaine aboard an aircraft.              The sentencing guidelines

for an offense level of 32 and a criminal history category of II,

as computed in the presentence report, provide a sentencing range

of 135 to 168 months.       The government filed a bill of information

reflecting a prior conviction in Kansas for drug trafficking.

Under 21 U.S.C. § 960(b)(1), the minimum mandatory sentence of ten

years was doubled because of the prior conviction.

     The trial court considered De Veal's objections at sentencing,

accepted the bill of information, and found that the prior offense

had occurred.    The court then sentenced De Veal to 240 months for

conspiracy and concurrent terms of 144 months on the importation

and aircraft smuggling counts, plus supervised release terms and a

fine.   The sole issue raised on appeal is the propriety of the

enhancement under 21 U.S.C. §§ 960 and 962 based on the Kansas

conviction.




                                          2
                                  Analysis

      We review de novo applications of the sentencing guidelines as

relates to the law.        United States v. Otero, 868 F.2d 1412 (5th

Cir. 1989).      Findings of fact are reviewed under the clearly

erroneous standard.        United States v. Mourning, 914 F.2d 699 (5th

Cir. 1990).

      The question before us is whether the Kansas conviction

constitutes a prior conviction within the meaning of 21 U.S.C.

§ 960(b)(1) which provides, in pertinent part, that when a person

commits   a    violation     involving       five    kilograms    or   more    of   a

detectable amount of cocaine, "the person committing such violation

shall be sentenced to a term of imprisonment of not less than 10

years and not more than life . . ."                Furthermore:

      . . . If any person commits such a violation after one
      or more prior convictions for an offense punishable under
      this subsection, or for a felony under any other
      provision of this title or title II or other law of a
      State, United States, or foreign country relating to
      narcotic drugs, marihuana, or depressant or stimulant
      substances, have become final, such person shall be
      sentenced to a term of imprisonment of not less than 20
      years and not more than life imprisonment. . . .

      For the purpose of section 960(b)(1), a conviction becomes

final when it is no longer subject to examination on direct appeal.

See   United   States   v.    Morales,       854    F.2d   65   (5th   Cir.   1988).

De Veal's conviction was final because the period for seeking

appellate review of the state conviction had expired when she

committed the offense in the case at bar.

      De Veal contends that her conviction in the state court of

Kansas in 1988 for conspiracy to sell cocaine and her present


                                         3
convictions were all one episode of an ongoing conspiracy. De Veal

therefore argues that her earlier conviction does not qualify as a

"prior conviction" under 21 U.S.C. § 960(b)(1).                     We are not

persuaded.

          The events leading up to the two convictions constitute two

distinct episodes.1         The time between the episodes was more than

two and a half years; the first episode occurred in January 1988,

the second in August 1990.            The statutory offenses charged are

completely different; in the first episode De Veal was convicted of

conspiracy to sell and distribute cocaine in violation of state

law, K.S.A. 21-3302 and K.S.A. 65-4127a; in the second episode she

was       convicted   of   federal   violations   of   conspiracy    to   import

cocaine, importation of cocaine, and aircraft smuggling.                     The

places were geographically distant, Kansas and New Orleans.                   To

accept De Veal's interpretation of the statute would largely

undermine, if not in fact defeat, the purpose of section 906(b)(1)

to target and deter recidivism.2

          1
          "An episode is an incident that is part of a series, but
forms a separate unit within the whole. Although related to the
entire course of events, an episode is a punctuated occurrence with
a limited duration . . .        Such events occu[r] at distinct
times. . . ." United States v. Hughes, 924 F.2d 1354, 1361 (6th
Cir. 1991).

      2
          "Our finding that the state felony conviction is a proper
predicate for sentencing enhancement within the meaning of
[§ 960(b)(1)] is further supported by an examination of the facts
of this case in light of the statute's legislative purpose to
punish recidivists more severely. After [De Veal's] state felony
conviction, which became final in [December] 1988, [De Veal] was
given ample opportunity to discontinue [her] involvement in
unlawful drug-related activity . . . [De Veal's] repeated criminal
behavior is the kind Congress targeted for imposition of a harsher

                                         4
      We agree with our colleagues in the Seventh Circuit that drug

trafficking recidivism is to be abjured:

           A career criminal is incorribible, undeterrable,
      recidivating, unresponsive to the 'specific deterrence'
      of having been previously convicted -- and that is a good
      description of a man[/woman] who continues trafficking in
      narcotics after having been arrested and convicted of a
      similar crime. . . .      The guidelines should not be
      interpreted to give criminals an incentive to enter
      conspiracies at the earliest possible opportunity.

United States v. Belton, 890 F.2d 9, 10 (7th Cir. 1989).3        De Veal

had   the   opportunity   to   discontinue   her   involvement   in   drug

trafficking after her 1988 conviction but declined to do so.           She

must stand accountable for her intentional criminal actions.

      AFFIRMED.




penalty by [§ 960(b)(1)]."      Hughes, 924 F.2d at 1362.

      3
          In Belton the defendant was sentenced under U.S.S.G.
§ 4B1.1 as a career offender, based on prior convictions.       The
defendant argued that one of the convictions used to bring him
within 4B1.1 was not a prior conviction because the offense
occurred during the alleged conspiracy which was the basis for his
later conviction.     The court stated that:       "Continuing to
participate in a drug conspiracy after having been convicted of a
drug offense manifests a propensity for recidivism as plainly as if
the conspiracy had been started from scratch." Id. at 10. The
court held that the two prior convictions were separate from one
another and affirmed the defendant's conviction.


                                    5